— Order, Supreme Court, New York County (Eugene L. Nardelli, J.), entered September 20, 1991, which denied defendant-appellant’s motion for summary judgment dismissing the complaint without prejudice to renewal upon completion of disclosure, unanimously affirmed, with costs.
*506A party who possesses realty either as an owner or a tenant is under a duty to exercise reasonable care to maintain the premises in a safe condition (see, Manning v New York Tel. Co., 157 AD2d 264), including taking reasonable precautions to protect members of the public from foreseeable criminal acts of third persons (Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 518-519; Carroll v Ar De Realty Corp., 167 AD2d 216). Plaintiff alleges that she was employed by a concern located on premises owned by defendant-respondent and exclusively leased by defendant-appellant, and that she sustained injuries when she was assaulted and robbed by an unknown assailant as she stepped out of an elevator into a lobby area of the premises that was unlit in the early morning hours when she was required to report for work. We agree with the IAS court that it cannot be held as a matter of law that appellant owed no duty to plaintiff to secure the area in question from intruders, there being questions of fact as to whether appellant exercised control over the subject area with respect to lighting and security. Concur — Murphy, P. J., Rosenberger, Ellerin, Kupferman and Kassal, JJ.